Title: To George Washington from Mary Watts Johnson, 16 June 1776
From: Johnson, Mary Watts
To: Washington, George



Sir
Albany June 16th 1776

I take the Liberty of Complaining to you as it is from you I expect redress. I was Compell’d to leave home much against my inclination & am detained here by General Schuyler, who I am Convinced acts more out of ill nature to Sr John than from any reason that either he, or I have given him, as I am not allowed to return home & my situation here made as disagreeable as it Can be by repeated messages & Threats from General Schuyler, too indelicate & Cruel to be expected from a gentleman I shou’d wish to be with my friends at New York, & wou’d prefer my

Captivity under your Excellencys protection to being in the power of General Schuyler who rules with more severity than Cou’d be wished by your Excellencys Humble Servant

M. Johnson

